    8:20-cr-00038-RFR-SMB Doc # 48 Filed: 09/02/20 Page 1 of 2 - Page ID # 115




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                       8:20CR38
       vs.
                                                               UNOPPOSED MOTION
                                                           TO EXTEND DEADLINE TO FILE
JACOB A. BRUN,
                                                                RESPONSIVE BRIEFS
                        Defendant.



       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorney, and requests an extension of time to file a responsive brief to the following:

       1. Defendant’s Motion to Dismiss Counts (Filings 37 and 39);

       2. Defendant’s Motion to Suppress (Filing 41); and

       3. Defendant’s Motion to Sever Counts (Filings 44 and 45).

       In support of this request, the undersigned provides the following facts:

       1. The undersigned AUSA already faces filing deadlines in a five-defendant homicide case

             with a deadline of September 8, 2020.

       2. The undersigned AUSA is drafting a response on a Motion to Sever for this Court in

             another case, United States v. Leichleiter, et al.

       3. There are complex legal issues, including constitutional issues, that need to be fully

             briefed and analyzed for this Court in the Defendant’s filings.

                   Consultations with Opposing Counsel and New Deadline Request

       I have consulted with opposing appointed counsel, and there is no objection to this request.

       For the forgoing reasons, the undersigned AUSA respectfully requests an extension of

deadlines to file responses to September 18, 2020.
    8:20-cr-00038-RFR-SMB Doc # 48 Filed: 09/02/20 Page 2 of 2 - Page ID # 116




       DATED this 2nd day of September, 2020.

                                                     Respectfully submitted,

                                                     UNITED STATES OF AMERICA,

                                                     JOSEPH P. KELLY
                                                     United States Attorney
                                                     District of Nebraska

                                              By:    s/ Lesley Woods
                                                     LESLEY WOODS, TX #24092092
                                                     Assistant U.S. Attorney
                                                     1620 Dodge Street, #1400
                                                     Omaha, NE 68102-1506
                                                     Tel: (402) 661-3700
                                                     E-mail: lesley.woods@usdoj.gov



                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 2, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which sent notification of such filing to all registered
participants. I also hereby certify that a copy of the same was served by regular mail, postage
prepaid, to the following non-CM/ECF participants: None.


                                                     s/ Lesley Woods
                                                     Assistant U.S. Attorney
